 Case 3:19-cv-02392-C-BH Document 12 Filed 08/24/20                          Page 1 of 1 PageID 65



                          IN THE LINITED STA]'ES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

MICHAEI- DEWAYNE WIIALEY.                                )
                                                         )
                        Petitioner.                      )
                                                         )
                                                         )
                                                         )
COL]RT OF CRIMINAL APPEALS. zr a/.                       )
                                                         )
                        I{cspondcnts                     )   Civil Action No. 3:l 9-CV-2392-C-BH

                                                    oI{I)IiR

       Before the Cou( are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge therein advising that Petitioner's Motion for Correctness, construed as

seeking reliefunder Federal Rule of Civil Procedure 60(b), should be denied.l

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby   ADOPTED     as the   findings and conclusions of the Court. For the reasons stated

thercin, the Court ORDERS that Petitioner's Motion for Correctness, construed as seeking relief

under Federal Rule of Civil Procedpre 60(b). be DENIED.
                                   .y':
        SO ORDERED this       34          aay   ofAugust.2020.




                                                                     q 7/rr,'r/
                                                     S           C      GS
                                                     S       R       TED STNT      SI'RICI'JUDGE



      I Petitioner has failed to file objections to the Magistrate Judge's Findings, Conclusions, and
Recommendation and the time to do so has now expired.
